DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the instant application and are examined on the merits herein. 

Priority
This application claims priority to Foreign Patent application no. FR1859598 filed on 10/17/2018. No priority is given to claims 1-20 in the absence of a translated Foreign Patent application. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p) because they include the following reference character(s) not mentioned in the description: 9 (Fig. 7). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "5" and "27" have both been used to designate the venting opening. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the removable locking means of claim 2 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The second pipe referenced by an incorrect reference number (pg. 6 para. 1 line 7).
The phrase “the pump vainly sucks up” requires correction (pg. 6 para. 4 line 5).
Incorrect grammar in the phrase “the syringe is used with comprises” (pg. 7 para. 2 line 6).
The connection adapter referenced by an incorrect reference number (pg. 7 para. 3 line 3).
The first orifice referenced by an incorrect reference number (pg. 8 para. 3 line 10). 
Appropriate correction is required.

Claim Objections
Claims 5 and 12-14 objected to because of the following informalities: The claims recite the limitation "further comprising (3) for the extraction" in line 1. The claims further recite “said extraction port (3)”. For the sake of compact prosecution, the examiner is treating the limitation at issue as though it reads “further comprising an extraction port (3) for the extraction”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “intended to be connected” in lines 21-22 which renders the claim indefinite. It is unclear whether the limitation requires a connection between the nipples and the corresponding pipes or if the nipples are simply capable of connecting to a pipe. For the sake of compact prosecution, the examiner is treating the claim as though it reads “configured to be connected.”
Claims 3 and 11 recite the limitation “intended to be connected” in lines 2 and 4, or 2 and 3 which renders the claims indefinite. As in claim 1, it is unclear whether the limitation requires a connection between the nipples and the corresponding pipes or if the nipples are simply capable of connecting to a pipe. For the sake of compact prosecution, the examiner is treating the claim as though it reads “configured to be connected.”
Claims 8 and 20 recite the limitation "the determined vacuum threshold" in line 2 or line 1. There is insufficient antecedent basis for this limitation in the claim. By changing the dependency of the claims to be dependent upon claims 7 or 15-19, the applicant will render this rejection moot. 
Claim 10 recites limitations throughout the claim that have been previously recited in claim 1, which claim 10 is dependent upon. It is unclear whether the recited elements are the same elements as recited in claim 1. 
Further, claim 10 recites the limitation “intended to be connected” in lines 5 and 8 which renders the claim indefinite. It is unclear whether the limitation requires a connection between the pipes and a suction cannula/pump or if the pipes are simply capable of connecting to a suction cannula/pump. For the sake of compact prosecution, the examiner is treating the claim as though it reads “configured to be connected.” 
Claims 2, 4-9, and 12-19 are rejected for depending upon a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(C) for any potential 35 U.S.C. 102(a) prior art against the later invention.

Claims 1, 3-6, 9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over P.G. Pub. no. US/2016/0030486 A1 to Cimino (IDS dated 04/16/2021) in view of Foreign patent application no. KR/2016/0053975 A to Masuda (PTO-892), Foreign patent application no. EP/2420219 A1 to Di Stefani (PTO-892), Foreign patent application no. WO/2006/013599 A1 to Signore (PTO-892), and Foreign patent application no. CN/103495214 A to Lou (PTO-892).
Regarding claim 1, Cimino discloses an adipose tissue recovery jar (300 jar) for the recovery of the adipose tissues during a liposuction operation (para. 0022 lines 4-13), said jar (300 jar) comprising a body (306 body) closed by a lid (308 lid) defining an internal volume (330 internal containment volume) that can be coupled, to a first pipe connected to a suction cannula forming a first fluid circuit (para. 0116 lines 1-4; 304 inlet port for coupling to a liposuction system), and, also to a second pipe connected to a sucking pump forming a second fluid circuit (para. 0117 lines 6-11; 302 suction port).
Cimino differs from the instantly claimed invention in that Cimino fails to disclose the jar comprising an adapter for the connection of the pipes to the jar, said adapter being removable from the lid, wherein the lid of the jar comprises: - two orifices each closed by a pierceable or pre-pierced and self-sealing plug, - a venting opening comprising internally a filter, the venting opening comprising externally a removable obturator for closing or opening said venting opening, the filter separating the internal volume of the jar from the outside when the obturator of the venting opening is in the open position, and wherein the connection adapter has two main faces, a lower face and an upper face, the lower face being removably applied against the external upper face of the lid, two rigid piercing tubes protruding from under the lower face of the connection adapter, each of the piercing tubes being in continuous fluid relationship with a corresponding nipple protruding from the upper face of the connection adapter, each nipple being intended to be connected to a corresponding pipe, and wherein the two closed orifices of the lid as well as the connection adapter and the piercing tubes thereof are arranged in such a way that, when the connection adapter is applied against the lid, each of the piercing tubes pierces one of the matching plugs and establishes a sealed communication between each of the nipples and the internal volume of the jar. 
Masuda teaches a container comprising a body (2 container body) closed by a lid (40 lid) defining an internal volume, the container comprising an adapter (41 adapter) for the connection of the pipes (41b, 41d pipe sockets) to the container, said adapter (41 adapter) being removable from the lid (lines 1162-1168; 40 lid), wherein the lid (40 lid) of the container comprises: two orifices (40a, 40b port holes) and wherein the connection adapter (41 adapter) has two main faces, a lower face and an upper face, the lower face being removably applied against the external upper face of the lid (40 lid; Fig. 16b showing the application of the lower face of the adapter applied against the external face of the lid), two rigid tubes (41b, 41d lower face protruding internally) protruding from under the lower face of the connection adapter (41 adapter), each of the tubes (41b, 41d rigid tubes) being in continuous fluid relationship with a corresponding nipple (41c, 41d corresponding connection nipples protruding externally) protruding from the upper face of the connection adapter (41 adapter), each nipple (41c, 41d connection nipples) being intended to be connected to a corresponding pipe (Fig. 19d).
Masuda is considered to be analogous to the instantly claimed invention in that Masuda teaches a waste collection container comprising an adapter. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the lid and jar of Cimino to comprise the adapter and corresponding structures as taught by Masuda, because Masuda teaches that utilizing a removable, reusable adapter allows for quick transportation of the suction container for disposal of the contents or cleaning of the container (lines 1193-1197).
Di Stefani teaches an orifice (10 administration port) closed by a pierceable or pre-pierced and self-sealing plug (col. 5 lines 14-22; 30 insert plug), and a rigid piercing tube (62 spike tube).
Di Stefani is considered to be analogous to the instantly claimed invention in that Di Stefani teaches a connector for a port of a medical fluid container. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the orifices of the lid of Cimino and Masuda to comprise a pierceable and self-sealing plug as taught by Di Stefani, because Di Stefani teaches self-sealing plugs can be pierced to allow fluid flow and then re-sealed to inhibit unintentional dispensation or leaking from the container (col. 1, lines 24-29). Furthermore, one of ordinary skill would also have been motivated to modify the rigid tubes of Cimino and Masuda to have a piercing structure as taught by Di Stefani, because Di Stefani teaches that a piercing hollow spike allows fluid flow between the inside of the container and the connector and creates a sealed connection (col. 1 lines 20-23).
While the prior art cited is silent regarding the claimed arrangement of the orifices of the lid and the connection adapter (wherein the two closed orifices of the lid as well as the connection adapter and the piercing tubes thereof are arranged in such a way that, when the connection adapter is applied against the lid, each of the piercing tubes pierces one of the matching plugs and establishes a sealed communication between each of the nipples and the internal volume of the jar), the connection adapter tubes and closed orifices of the lid of Cimino, Masuda, and Di Stefani are fully capable of being arranged as claimed because the structure recited in Cimino, Masuda, and Di Stefani is substantially identical to the structure recited in the claim.
Signore teaches a lid (3 plug) comprising a venting opening (8 vent) comprising internally a filter, the filter separating the internal volume of the container (2 tube) from the outside when open (pg. 6 lines 32-34).
Signore is considered to be analogous to the instantly claimed invention in that Signore teaches a closed medical fluid container. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the lid of Cimino, Masuda, and Di Stefani to comprise a vent opening with an internal filter as taught by Signore, because Signore teaches that the opening provides an atmospheric pressure within the container and prevents the penetration of bacteria (see pg. 6 lines 32-34).
Lou teaches a venting opening (3 air outlet vent) comprising externally a removable obturator (301 closure plug) for closing or opening said venting opening (3 air outlet vent).
Lou is considered to be analogous to the instantly claimed invention in that Lou teaches a medical fluid container. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the venting opening of Cimino, Masuda, Di Stefani, and Signore to further comprise an obturator for closing and opening the vent opening as taught by Lou, because Lou teaches that a removable obturator can affect the pressure differential within a medical container (see para. 0024 lines 1-4). 
Regarding claim 3, Cimino discloses first and second ports configured to be connected to pipes forming first and second fluid circuits (para. 0116 lines 1-4; para. 0117 lines 6-11; 304 inlet port for coupling to a liposuction system, 302 suction port); however, Cimino differs from the instantly claimed invention in that Cimino fails to disclose an overfill filter arranged within the jar in the suction fluid circuit.
Masuda teaches first and second nipples (41c, 41d corresponding connection nipples protruding externally) protruding from the upper face of the connection adapter (41 adapter), each nipple (41c, 41d connection nipples) being intended to be connected to a corresponding pipe (Fig. 19d) and an overfill filter (44 float valve with parts 51-54) arranged in the internal volume of the jar, under the lid (Fig. 16 showing 44 float valve under 40 lid), in the suction fluid circuit (44 float valve connected to 41b rigid tube of the suction circuit), and wherein the overfill filter (44 float valve with parts 51-54), the lid (40 lid) and the connection adapter (41 adapter) are configured in such a way that the rigid tube corresponding to the suction fluid circuit does not interfere with said overfill filter (41b rigid tube of the suction circuit inserted into top surface of 51 mounting socket; 51 mounting socket providing an opening at the lower end for airtight fitting of the float receiver; lines 1004-1027).
One of ordinary skill in the art before the effective filing date of the instant application would have been motivation to modify the second fluid circuit of Cimino to comprise an overfill filter within the internal volume of the jar as taught by Masuda, because Masuda teaches that an overfill filter will prevent liquid waste from being sucked into the air suction tube (lines 1032-1036).
Regarding claim 4, Cimino differs from the instantly claimed invention in that Cimino fails to disclose an overfill filter. 
Masuda teaches an overfill filter that is a valve (44 float valve with parts 51-54) controlled in closing by the rising of the level of liquid waste recovered in the container (lines 1029-1034; 2 container body).
The obviousness for modifying Cimino with the modification of Masuda is explained in the rejection of claim 3 above. 
Regarding claims 5 and 13-14, Cimino discloses an extraction port (374 extraction lumen) for the extraction of the jar (300 jar) content (para. 0119 lines 1-9), said extraction port (374 extraction lumen) being closed by a removable closing device (378 removable plug shown removed in Fig. 3).
Regarding claim 6, Cimino discloses a removable closing device (378 removable plug) to close the extraction port (374 extraction lumen) of the jar (300 jar); however Cimino differs from the instantly claimed invention in that Cimino fails to disclose that the removable closing device comprises at least one of the following elements: a screwable and unscrewable plug, a pierceable or pre-pierced and self-sealing plug, a retractable shut-off valve.
Signore teaches an extraction port (7 extraction port) that is covered by a pierceable and self-sealing plug (pg. 6 lines 23-26).
One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the extraction port closure device of Cimino to be a pierceable and self-sealing plug as taught by Signore, because Signore teaches that the material of the extraction port closure device must re-close on itself to maintain sterility of the fluid container (see pg. 6 lines 27-29).
Regarding claim 9, Cimino discloses that the jar (300 jar) is configured to further allow a preparation of the recovered adipose tissue at least by centrifugation (para. 0021; para. 0052 lines 11-23). 

Claims 2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cimino, Masuda, Di Stefani, Signore, and Lou as applied to claim 1 above, and further in view of P.G. Pub. no. US/2012/0284991 A1 to Kusz (PTO-892).
The combined teachings of Cimino, Masuda, Di Stefani, Signore, and Lou are explained in the rejection of claim 1 above. 
Regarding claim 2, the combined teachings of the prior art differ from the instantly claimed invention in that they fail to disclose a removable locking means between the connection adaptor and the lid. 
Kusz teaches a removable locking means (Fig. 2a, 18a and 18b flexible arms, 20a and 20b connection receptacle) between an adapter (14 port adapter) and a connection port (12 connector). 
Kusz is considered to be analogous to the instantly claimed invention in that Kusz teaches a port locking engagement for a medical fluid container. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the connection adapter and the lid of Cimino, Masuda, Di Stefani, Signore, and Lou to comprise a removable locking means as taught by Kusz, because Kusz teaches that the locking means prevent movement opposite the insertion direction of the adapter (para. 0014). 
Regarding claim 11, Cimino discloses first and second ports configured to be connected to pipes forming first and second fluid circuits (para. 0116 lines 1-4; para. 0117 lines 6-11; 304 inlet port for coupling to a liposuction system, 302 suction port); however, Cimino differs from the instantly claimed invention in that Cimino fails to disclose an overfill filter arranged within the jar in the suction fluid circuit.
Masuda teaches first and second nipples (41c, 41d corresponding connection nipples protruding externally) protruding from the upper face of the connection adapter (41 adapter), each nipple (41c, 41d connection nipples) being intended to be connected to a corresponding pipe (Fig. 19d) and an overfill filter (44 float valve with parts 51-54) arranged in the internal volume of the jar, under the lid (Fig. 16 showing 44 float valve under 40 lid), in the suction fluid circuit (41b rigid tube of the suction circuit), and wherein the overfill filter (44 float valve with parts 51-54), the lid (40 lid) and the connection adapter (41 adapter) are configured in such a way that the rigid tube corresponding to the suction fluid circuit does not interfere with said overfill filter (41b rigid tube of the suction circuit inserted into top surface of 51 mounting socket; 51 mounting socket providing an opening at the lower end for airtight fitting of the float receiver; lines 1004-1027).
One of ordinary skill in the art before the effective filing date of the instant application would have been motivation to modify the second fluid circuit of Cimino to comprise an overfill filter within the internal volume of the jar as taught by Masuda, because Masuda teaches that an overfill filter will prevent liquid waste from being sucking into the air suction tube (lines 1032-1036).
Regarding claim 12, Cimino discloses an extraction port (374 extraction lumen) for the extraction of the jar (300 jar) content (para. 0119 lines 1-9), said extraction port (374 extraction lumen) being closed by a removable closing device (378 removable plug shown removed in Fig. 3).

Claims 7-8 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cimino, Masuda, Di Stefani, Signore, and Lou as applied to claims 1 and 3-6 above, and further in view of P.G. Pub. No. US/2017/0056573 A1 to Holtz (PTO-892).
The combined teachings of Cimino, Masuda, Di Stefani, Signore, and Lou are explained in the rejection of claims 1 and 3-6 above.
Regarding claims 7-8 and 16-19, the combined teachings of the prior art differ from the instantly claimed invention in that they fail to disclose a safety valve in the second fluid circuit, said safety valve opening to the external environment when the vacuum in the second fluid circuit becomes higher in absolute value than a determined vacuum threshold of 0.4 bar.  
Holtz teaches a pressure relief valve (140a safety valve) in a suction fluid circuit (para. 0018) that opens to the external environment (para. 0019 lines 12-16) when excessive vacuum conditions occur around -300 mmHg to -350 mmHg (para. 0020 lines 1-4), which is roughly equivalent to absolute value 0.39 bar to 0.46 bar. 
Holtz is considered to be analogous to the instant application in that Holtz teaches a suction/collection system for medical fluids. One of ordinary skill in the art would have been motivated to modify the connection adaptor in the vacuum fluid circuit of Cimino, Masuda, Di Stefani, Signore, and Lou to comprise a safety valve that opens to the external environment when the vacuum becomes greater than 0.4 bar as taught by Holtz, because Holtz teaches that a safety valve can mechanically reduce the vacuum within a system to avoid over vacuum conditions (see para. 0017 lines 1-11).  
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cimino, Masuda, Di Stefani, Signore, and Lou as applied to claim 1 above, and further in view of Foreign patent application no. WO/2017/194386 A1 to Dauvister (PTO-892) and Foreign patent application no. KR/2009/0038063 A to Lee (PTO-892). 
The combined teachings of Cimino, Masuda, Di Stefani, Signore, and Lou are explained in the rejection of claim 1 above. 
Regarding claim 10, the teachings of the prior art teach a device for the recovery of an adipose tissue of a subject (Cimino), the preparation of the recovered adipose tissue and for allowing the reinjection to the subject of the adipose tissue preparation, said device comprising: - at least one jar according to claim 1 (Cimino, Masuda, Di Stefani, Signore, and Lou).
Masuda further teaches a first pipe (61 waste suction tube) intended to be connected to a suction cannula and intended to form a first fluid circuit and a second pipe (Masuda, 60 air suction tube) intended to be connected to a suction pump and intended to form a second fluid circuit (lines 20-27).
One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the device of Cimino to further comprise first and second pipes as taught by Masuda, because Masuda teaches that the tubes and collection jar together create a suction system (see lines 20-27).  
The combined teachings of the prior art differs from the instantly claimed invention in that they fail to teach a suction cannula and a 10cc syringe for reinjection of the adipose tissue preparation.
Dauvister teaches a suction cannula (10 suction cannula).
Dauvister is considered to analogous to the instantly claimed invention in that Dauvister teaches a device and container for collecting adipose. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the device of Cimino, Masuda, Di Stefani, Signore, and Lou to further comprise a suction cannula as taught by Dauvister, because Dauvister teaches that a suction cannula can be used to aspirate adipose tissue (see lines 466-470).
Lee teaches utilizing a 10 cc syringe intended for reinjection of an adipose tissue preparation (lines 200-208).
Lee is considered to be analogous to the instant application in that Lee teaches a method for processing adipose tissue. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the device of Cimino, Masuda, Di Stefani, Signore, and Lou to further comprise a reinjection syringe as taught by Lee, because Lee teaches that injection via a syringe avoids the scarring and tissue damage from a large incision (see lines 211-215).

Claims 15 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cimino, Masuda, Di Stefani, Signore, Lou, and Kusz as applied to claims 1-2 above, and further in view of P.G. Pub. No. US/2017/0056573 A1 to Holtz (PTO-892).
The combined teachings of Cimino, Masuda, Di Stefani, Signore, Lou, and Kusz are explained in the rejection of claim 2 above.
Regarding claims 15 and 20, the combined teachings of the prior art differ from the instantly claimed invention in that they fail to disclose a safety valve in the second fluid circuit, said safety valve opening to the external environment when the vacuum in the second fluid circuit becomes higher in absolute value than a determined vacuum threshold of 0.4 bar.  
Holtz teaches a pressure relief valve (140a safety valve) in a suction fluid circuit (para. 0018) that opens to the external environment (para. 0019 lines 12-16) when excessive vacuum conditions occur around -300 mmHg to -350 mmHg (para. 0020 lines 1-4), which is roughly equivalent to absolute value 0.39 bar to 0.46 bar. 
Holtz is considered to be analogous to the instant application in that Holtz teaches a suction/collection system for medical fluids. One of ordinary skill in the art would have been motivated to modify the connection adaptor in the vacuum fluid circuit of Cimino, Masuda, Di Stefani, Signore, and Lou to comprise a safety valve that opens to the external environment when the vacuum becomes greater than 0.4 bar as taught by Holtz, because Holtz teaches that a safety valve can mechanically reduce the vacuum within a system to avoid over vacuum conditions (see para. 0017 lines 1-11).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Linnae E. Raymond/Examiner, Art Unit 3781                                                                                                    
/PHILIP R WIEST/Primary Examiner, Art Unit 3781